            Case 1:18-cr-00697-AT Document 62 Filed 04/15/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _4/15/2020____
              -against-
                                                                           18 Cr. 697 (AT)
JOELKIN ROSARIO,
                                                                               ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       On March 27, 2020, Defendant, Joelkin Rosario, a prisoner serving his sentence at the

Metropolitan Detention Center (“MDC”), submitted a request for compassionate release to the

Federal Bureau of Prisons (“BOP”), citing his asthma and categorization as “high risk” of suffering

serious complications from COVID-19. Def. Letter at 1, ECF No. 57. To date, Defendant has not

received a decision. Now before the Court is Defendant’s request for an order directing the

Warden of the MDC to expedite his decision on the pending request. Def. Reply at 1, ECF No. 60.

       The Court is persuaded that, in light of the specific danger posed by COVID-19 to

Defendant’s health due to his asthmatic condition, a more certain timeline is needed. Accordingly,

the Court directs the Government to file, by April 20, 2020, at 12:00 p.m., a sworn declaration

from a responsible officer of the BOP setting forth a firm date by which the BOP will reach a

determination on Defendant’s pending compassionate release application.

       Defendant’s request for a court-imposed deadline, however, is DENIED.

       SO ORDERED.

Dated: April 15, 2020
       New York, New York
